OPINION: QUESTION(1): IS THE SECURITIES COMMISSION WITHOUT JURISDICTION WITH RESPECT TO REGULATION OF THE OFFER OR SALE OF SECURITIES OF ANY CORPORATION IN THIS STATE UNLESS AND UNTIL THE TOTAL NUMBER OF ITS SHAREHOLDERS EXCEED TEN? — NEGATIVE, QUESTION(2): IS 71 O.S. 1961 401 [71-401](B)(9) EXEMPTION AVAILABLE WITHOUT APPLICATION OR NOTICE OF ANY KIND DIRECTED TO THIS OFFICE, IF AND FOR SO LONG AS THE CORPORATION INVOLVED HAS TEN OR MORE SHAREHOLDERS? — AFFIRMATIVE  CITE: 75 O.S. 1963 Supp., 301 [75-301] 9 FINIS STEWART